Citation Nr: 1640003	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  11-06 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board previously considered this matter in August 2014, at which time it remanded the issue on appeal for a new VA opinion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2014, the Board found that a September 2010 VA opinion was inadequate because the examiner did not provide an opinion with respect to the relationship between the Veteran's current right ear hearing loss disability and his conceded in-service noise exposure as a print shop lithographer.  As such, the Board remanded for an addendum medical opinion.  See August 2014 Board decision.  

VA obtained an addendum medical opinion in January 2015.  The examiner opined that the Veteran's current right ear hearing loss is not due to military acoustical trauma.  For his rationale, the examiner cited medical literature stating (1) that the most pronounced effects of a given noise exposure on pure-tone threshold are measurable immediately following exposure and (2) that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  Based on this literature and considering the Veteran's audiometric testing in service, the examiner concluded that the Veteran's hearing was normal at discharge and there was thus no evidence of hearing damage due to military noise exposure.  The examiner went on to state that any worsening of hearing post-service is due to noise exposure between separation and the present.

The Board finds that the January 2015 VA opinion is inadequate for the following reasons.  The examiner opined that the Veteran's right ear hearing loss was not due to noise exposure in service.  As such, the examiner did not expressly apply the appropriate legal standard.  He was expected to provide an opinion as to whether the Veteran right ear hearing loss is as least as likely as not related to his in-service noise exposure to print shop machinery as a print shop lithographer.  In addition, while the examiner seemed to concede noise exposure in service, there is no discussion of the specific noise exposure reported by the Veteran (i.e., noise from print shop machinery).  

Furthermore, the examiner opined that any worsening of the Veteran's hearing after service is due post-service noise exposure.  The examiner, however, did not specifically discuss the nature of that post-service noise exposure or provide a rationale for this specific conclusion.  This is significant, especially considering that the Veteran's post-service noise exposure is virtually identical to his noise exposure in service.  See September 2010 VA examination (noting that the Veteran worked in the printing business after service and was exposed to noise from printing equipment and presses); February 2011 substantive appeal (reporting long history of print work after service).  As such, the opinion does not show adequate consideration of the Veteran's reported noise exposure, as requested by the Board in the August 2014 remand.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Therefore, the opinion remains inadequate, and the prior remand directive was not substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to the individual who provided the January 2015 VA opinion, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

Provide an opinion as to whether the Veteran's documented right ear hearing loss is at least as likely as not (probability of 50 percent or higher) related to his active military service.  Please assume that the Veteran was exposed to noise from print shop machinery during service as a print shop lithographer.  Please also consider and discuss the Veteran's reported post-service exposure to noise from printing equipment.

The examiner is to provide a comprehensive rationale for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

2.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).

